Citation Nr: 0841755	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  03-02 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim for entitlement to service 
connection for a lower back disability.

2.  Entitlement to service connection for a lower back 
disability.

3.  Whether new and material evidence has been received to 
reopen the previously denied claim for entitlement to service 
connection for chronic headaches.

4.  Whether new and material evidence has been received to 
reopen the previously denied claim for entitlement to service 
connection for a right knee disability.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for a left shoulder 
disability.

8.  Entitlement to an initial disability rating in excess of 
10 percent for gastroesophageal reflux disease (GERD).

9.  Entitlement to a compensable disability rating for tinea 
versicolor of back, chest, and arms.

10.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1973 to 
August 1975 and February 1976 to February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In 
July 2002, the RO granted service connection for 
gastroesophageal reflux disease (GERD) and assigned a 10 
percent disability rating, denied service connection for a 
neck condition, post traumatic stress disorder (PTSD) and a 
left shoulder condition, and found that no new and material 
evidence had been presented in order to reopen the veteran's 
claims for entitlement to service connection for a lower back 
condition, a right knee condition and chronic headaches.  In 
August 2002, the RO continued a 10 percent disability rating 
for hypertension and a noncompensable disability rating for 
tinea versicolor of the back, chest and arms.  

In July 2004, the Board remanded the case for further 
development, to include obtaining clarification from the 
veteran regarding whether he intended to appeal the issue of 
whether he had submitted a timely notice of disagreement 
(NOD) with the July 1994 rating decision, which denied his 
claims for entitlement to service connection for a lower back 
condition, a right knee condition and chronic headaches.  He 
initially pursued this appeal but withdrew the issue in a 
signed statement dated October 29, 2007.  The Board notes 
that the RO granted service connection for PTSD in a May 2007 
rating decision.  As such, this issue is no longer before the 
Board.

In August 2008, the veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

The following issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC:  Whether new and material evidence has 
been received to reopen the service connection claim for 
chronic headaches; entitlement to service connection for a 
lower back condition, a right knee condition, a neck 
condition and a left shoulder condition; and an increased 
rating for hypertension 


FINDINGS OF FACT

1. In a July 1994 rating decision, the RO found that no new 
and material evidence had been presented in order reopen the 
veteran's claims for entitlement to service connection for a 
lower back condition, a right knee condition, and chronic 
headaches; the veteran did not file a timely NOD, and this 
decision is final.

2.  Evidence added to the record since the July 1994 rating 
decision is, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
to decide fairly the merits of the veteran's service-
connection claims for a lower back condition and right knee 
condition. 

3.  The veteran's service-connected GERD is not manifested by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal, arm or 
shoulder pain, which is productive of considerable impairment 
of health.

4.  The veteran's tinea versicolor of back, chest, and arms 
does not effect at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, and has not required 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period. 


CONCLUSIONS OF LAW

1.  The July 1994 rating decision that denied service 
connection for a lower back condition and right knee 
condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a lower 
back condition, a right knee condition, and chronic 
headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).

3.  The criteria for a disability rating in excess of 10 
percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1-4.10, 4.114, Diagnostic Code 7346 
(2008).    

4.  The criteria for compensable disability rating for tinea 
versicolor of back, chest, and arms have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1-4.10, 4.118, Diagnostic Codes 7899-
7806 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In terms of the veteran's claims to reopen the issues of 
entitlement to service connection for a lower back condition 
and right knee condition, the Board is granting in full the 
benefit sought on appeal.  And with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the service connection claim for chronic headaches, 
the Board is herein ordering a remand that should rectify any 
lapses in the VCAA requirements.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error with regard to these issues was harmless and will not 
be further discussed.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Regarding the veteran's claim for an increased initial 
disability rating for GERD, the veteran is challenging the 
initial evaluation and effective date assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

With respect to the veteran's claim for an increased 
disability rating for his service-connected tinea versicolor 
of back, chest, and arms, for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

The Board acknowledges that letter sent to the veteran in 
July 2004 and September 2006 do not meet the requirements of 
Vazquez-Flores and are not sufficient as to content, creating 
a presumption of prejudice, and that, while the letter sent 
to the veteran in December 2007 met the criteria set out 
Vazquez-Flores, it was not followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Nonetheless, such presumption has been overcome for the 
reasons discussed below.  In this case, the veteran was 
provided with correspondence regarding what was needed to 
support his claim for increase.  Specifically, a January 2003 
statement of the case and April 2004 and May 2007 
supplemental statements of the case provided the veteran with 
the criteria necessary for entitlement to higher disability 
rating for his skin disability.  Moreover, in his September 
2006 VA examination, the veteran was prompted to inform the 
examiner how his skin condition affected his employment and 
daily life.  In addition, in the September 2006 letter, the 
veteran was given examples of the types of lay and medical 
evidence that would substantiate his claim and was informed 
how the VA determines a disability rating.  Dingess, supra.  
Based on the above, any notice deficiencies with regard to 
the holding in Vazquez-Flores do not affect the essential 
fairness of the adjudication. For this reason, no further 
development is required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).   Service treatment records, VA medical 
records and examination reports, private medical records and 
private physician's statements and lay statements have been 
associated with the record.  The veteran was provided an 
opportunity to set forth his or her contentions during the 
hearing before the undersigned Veterans Law Judge and was 
afforded VA medical examinations in September and October 
2006.  In terms of the veteran's claims to reopen, the duty 
to provide a medical examination or obtain a medical opinion 
applies only when a decision has been made to reopen a 
finally decided case.  In the present case, the issues of 
entitlement to service connection for a lower back condition 
and right knee condition are being reopened and remanded in 
order to provide the veteran with VA examinations. 

The Board notes that VA and private medical records, which 
show treatment for the veteran's medical issues from December 
2007 to July 2008, have been submitted since the most recent 
SSOC was issued in October 2007.  While the veteran has 
provided a waiver of initial AOJ review for a portion of this 
evidence, the Board finds it unnecessary to remand this case 
for review of the remainder of this evidence by the AOJ.  
None of these records reflect treatment for the veteran's 
increased rating claims for GERD and tinea versicolor of the 
back, chest and arms, and are therefore unrelated to these 
issues.  As such, the Board finds that a remand for AOJ 
review of these records is unnecessary.  See Saying v. 
Deraisnia, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claims to reopen

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for a 
lower back condition, a right knee condition, and chronic 
headaches.  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In this regard, in July 1994, the RO found that there was no 
evidence of a back injury or chronic abnormality of his lower 
back in his service treatment records, and no chronic back 
disability was found on VA examination.  In addition, 
evidence did not show that the veteran either incurred or 
aggravated a chronic headache disability during active 
military service.  Finally, the RO found that no chronic 
disability of the right knee was shown in service treatment 
records or on VA examination.  Since he did not file a timely 
NOD, the RO decision is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. § 20.1103 (2008).  In a July 2002 decision, 
the RO again found no new and material evidence to reopen the 
veteran's service connection claims, and he perfected an 
appeal to the Board.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 (1990).  
The evidence that is considered is the evidence received 
since the last final disallowance. Evans v. Brown, 9 Vet. 
App. 273 (1996).  

As the claims underlying this appeal began in February 2001, 
the version of 38 C.F.R. § 3.156(a) effective prior to August 
29, 2001, will be utilized for the purpose of deciding this 
appeal.  New and material evidence is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  Second, if VA 
determines that the evidence is new and material, VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not new and material, the inquiry ends and the 
claim cannot be reopened.  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
consider all of the evidence received since the last 
disallowance, in this case, since the July 1994 RO decision.  
Hickson v. West, 12 Vet. App. 247, 251 (1999).  

The relevant evidence received since the July 1994 rating 
decision which supports reopening the veteran's claims for 
service connection includes a December 2007 private 
physician's statement in which examiner noted that the 
veteran "jumped out of airplanes on a regular basis" while 
in the military and opined that the veteran's lower back and 
right knee conditions are related to cumulative injury from 
years of impact and were service related.  In addition, VA 
medical records show a bulging disc and foraminal narrowing 
of his lumbar spine and a lateral meniscal tear in his left 
knee.  This evidence is so significant it must be considered 
in order to fairly decide the merits of the claims.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).  Accordingly, the appellant's 
service-connections claims for a lower back condition and 
right knee condition are reopened.  To this extent, the 
appeal is granted.

In terms of his claimed chronic headaches, the veteran 
testified that his private physician, Dr. F., told him that 
these were related to his service-connected hypertension.  
This testimony raises a reasonable possibility that new and 
material evidence may exist concerning the veteran's claimed 
headaches disorder.  As such, the Board finds that, short of 
reopening his claim, Remand is warranted to afford the 
veteran an opportunity to substantiate his claim.   

Increased rating claims

When an appeal involves initial ratings for which service 
connection was granted and an initial disability rating was 
assigned, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that the 
Court, in Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007), held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C.A. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

Increased initial rating - GERD

The veteran's service-connected GERD is rated at a 10 percent 
disability rating under Diagnostic Code 7346, pertaining to 
hiatal hernia.  Under Diagnostic Code 7346, the next higher 
rating is a 30 percent disability rating is warranted when 
there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent disability 
rating is warranted for two or more of the symptoms for the 
30 percent evaluation of less severity.

A May 2002 VA examination shows that the veteran had 
heartburn up to three times per week and that the duration 
varied.  He reported pain above his stomach and behind his 
breastbone and denied any history of difficulty swallowing.  
He denied any history of vomiting blood but he had passed 
black-colored, old blood in his stools several years ago.  He 
reported reflux that was present daily, and gave a history of 
nausea and vomiting at least two times per month.  He has not 
received any esophageal dilatation as a form of treatment for 
his reflux disease.  He was taking medication twice a day 
with no side effects.  The examiner noted that his GERD has 
not caused any significant malnutrition or anemia.

A September 2006 VA examination reflects the veteran's 
reported pyrosis occurring postprandially on a daily basis.  
He had been treated with various medications which were not 
very helpful.  He reported noticing burning-type sensation 
with reflux.  He attempted to avoid alcohol and coffee.  
There was no history of peptic ulcer disease.  The examiner 
noted that he swallowed normally, his appetite was relatively 
good and he had been able to lose some weight over the 
previous year.  

A May 2007 private physician letter reflects that his 
appetite was fair and that he reported nausea and vomiting, 
occasional indigestion and intolerance, occasional diarrhea 
and constipation, as well as black, tarry stools.

A December 2006 VA medical record shows that the veteran had 
no weight change, early satiety, diarrhea, constipation, 
abdominal swelling or pain, jaundice.  

The Board finds that the evidence of record does not support 
a higher initial disability rating for the veteran's service-
connected GERD.  As noted above, in order to warrant a higher 
disability rating, the following symptoms would need to be 
persistently recurrent: epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  While the May 2002 VA examiner noted that the 
veteran had heartburn and reflux and that he reported pain 
behind his breastbone, the examiner also noted that the 
veteran denied any history of difficulty swallowing and that 
his GERD has not caused any significant malnutrition or 
anemia.  The September 2006 VA examiner noted pyrosis 
occurring on a daily basis and a burning-type sensation with 
reflux; however, he also noted that the veteran swallowed 
normally.  The May 2007 private physician letter reflects 
that the veteran reported only occasional indigestion and 
intolerance.  

The Board noted that the veteran's GERD does not manifest 
itself in all of the symptoms contemplated under Diagnostic 
Code 7346 for a 30 percent disability rating, and the 
evidence does not show that his service-connected GERD is 
productive of considerable impairment of his health.  As 
such, a higher disability rating for his GERD is denied.

The Board has considered rating the veteran's GERD under 
other Diagnostic Codes in order to provide him with the most 
beneficial rating; however, none of the other Diagnostic 
Codes relating to disabilities of the digestive system are 
appropriate for rating the veteran's service-connected GERD.  
38 C.F.R. § 4.114.  

Increased disability rating - tinea versicolor 

The veteran's service-connected tinea versicolor is rated at 
a noncompensable disability rating under Diagnostic Code 
7806, by analogy.  Under Diagnostic Code 7806, a 
noncompensable disability rating is warranted if less than 5 
percent of the entire body or less than 5 percent of the 
exposed areas are affected and, no more than topical therapy 
required during the past 12-month period. A 10 percent 
disability rating is warranted for dermatitis or eczema that 
is at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs have 
been required for a total duration of less than six weeks 
during the past 12-month period.

A July 2002 VA examination report shows that there were no 
rashes or hyperpigmented patches of tinea versicolor.  A 
March 2003 VA medical records reflects that there were 
hyperpigmented areas on the veteran's back and shoulder.

A September 2006 VA examination shows that the veteran had 
difficulty with tinea versicolor, which he described as a 
velvety type rash which occurred over the back, neck, 
forearms and upper abdomen.  At the time of the examination, 
the veteran's skin condition was well controlled.  The rash 
was intermittent, and he had treated it with lotion, which 
had been helpful.  He reported that he took two tablets of 
medicine approximately eight months before the examination, 
which cleared the rash. This was the only flare over the 
prior twelve months.  The veteran indicated that his rash 
flared up twice a year, usually in the wintertime.  Upon 
examination, the veteran had a small area of rash over the 
lumbar region of the low back area, which measure 
approximately 6 inches in diameter.  There was a velvety, 
sparse, slightly depigmented, macular rash in this region.  
The individual macules were approximately three to four 
millimeters.  The examiner noted that the rash was very faint 
and covered less than one percent of the total body surface 
area and was in a non-exposed area.  There were no other 
areas of rash noted.  

Based upon the evidence of record, the veteran's service-
connected skin disability does not warrant a higher 
disability rating under Diagnostic Code 7806.  As noted 
above, to warrant a compensable disability rating, the 
veteran's service-connected tinea versicolor would need to 
involve at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or would need to have required 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required for a total 
duration of less than six weeks during the prior 12-month 
period.  The evidence of record does not show this to be the 
case.  The veteran has indicated that he did not use any 
corticosteroids or other immunosuppressive drugs in the prior 
year.  In addition, the September 2006 VA examiner noted that 
the veteran's skin condition covered less than one percent of 
the total body surface area and was in a non-exposed area.  
As such, a higher disability rating is not available under 
Diagnostic Code 7806.  

The Board had considered rating the veteran's skin condition 
under other Diagnostic Codes; however, none of the other 
Diagnostic Codes relating to disabilities of the skin are 
appropriate for rating the veteran's tinea versicolor.  
38 C.F.R. § 4.118.


ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for the veteran's low back 
and right knee disorders are reopened; To this extent only, 
the appeal is granted.

An initial disability rating in excess of 10 percent for GERD 
is denied.

A compensable disability rating for tinea versicolor of back, 
chest, and arms, is denied.


REMAND

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  

At his hearing, the veteran contended that his private 
physician informed him that his headaches were due to his 
service-connected hypertension.  As was noted earlier herein, 
this testimony indicates that new and material evidence may 
exist.  Therefore, the veteran shall be afforded appropriate 
notice and opportunity to obtain such evidence.  

With regard to the veteran's claims for entitlement to 
service connection for a low back condition and a right knee 
condition, the veteran has contended that these disabilities 
are related to his time in the service as a paratrooper.  In 
terms of his claims for service connection for a neck 
disorder and a left shoulder disorder, at this hearing the 
veteran contended that, in an incident that happened when he 
was a paratrooper, he was dragged on his left shoulder and 
that this resulted in injuries to his neck and left shoulder.  

The veteran's service treatment records show that he was seen 
for a right knee injury in August 1979 as the result of a 
fall.  X-rays were negative and there are no other records 
showing treatment for the veteran's right knee.  An August 
1996 service treatment record shows that the veteran had 
right knee pain.  The veteran noted that he did not bump or 
hit his knee at any time.  The assessment was retropatellar 
pain syndrome.  Service treatment records do not show 
treatment for the veteran's neck or shoulder.  The veteran's 
separation Report of Medical History reflects his reports of 
recurrent back pain.  His separation Report of Medical 
Examination reflects a normal spine and normal upper and 
lower extremities.  

A May 1994 VA examination report reflects the diagnoses of 
low back syndrome, which was intermittently symptomatic, and 
recurrent right knee pain of uncertain etiology.  

A May 2002 VA examiner noted that he was unable to make a 
diagnosis of a right knee, left shoulder or neck condition 
because there was no pathology to render a diagnosis.  In 
terms of the veteran's low back condition, the examiner 
diagnosed lumbosacral strain, based on the history of pain 
and some subjective pain during the active range of motion of 
the lumbar spine.  

A September 2006 VA examination report shows that X-rays of 
the cervical spine and left shoulder were normal.  The 
examiner indicated that there was no evidence of orthopedic 
disease found in the neck or shoulder and that there was a 
trigger point in the left rhomboid muscles.   

In a December 2007 letter, a private physician noted that the 
veteran had degenerative disease and some mild disc bulging 
at C3-4 in his neck and L5-S1 in his back.  He also noted 
that diagnostic tests revealed degeneration in his right knee 
and left shoulder.  The private physician noted that the 
veteran jumped out of airplanes on a regular basis during his 
20 years of service, and opined that his back, right knee and 
shoulder disorders are probably the result of cumulative 
injury from years of impact.  

On remand, the veteran should be afforded an orthopedic 
examination in order to determine whether the veteran has 
diagnosed disorders of his neck, back, right knee and left 
shoulder and, if so, whether these are related to his time in 
service as a paratrooper.  

At his hearing, the veteran testified that his hypertension 
was uncontrolled the most recent time he received treatment 
from the VA.  A March 2008 VA treatment record shows that the 
examiner noted that his hypertension was not well controlled.   
As this record was received subsequent to the most recently 
issued SSOC, and the veteran did not provide a waiver of 
initial AOJ review for these records, this issue must be 
remanded for reconsideration by the AOJ prior to adjudication 
by the Board.  38 C.F.R. § 20.1304 (2008).  If the veteran's 
claim remains denied, the AOJ must issue an SSOC before 
returning the appeal to the Board.  38 C.F.R. § 19.31 (2008).

Accordingly, the case is REMANDED for the following action:

1.  In regard to the issue of whether new 
and material evidence has been received 
to reopen the claim of entitlement to 
service connection for chronic headaches, 
the veteran shall be afforded appropriate 
notice and opportunity to obtain the 
evidence he identified.  Specifically, 
documentation from the veteran's private 
physician, substantiating that he has 
chronic headaches related to his service-
connected hypertension.  

2.  After completion of the above, the 
AOJ should take any and all appropriate 
steps, including an examination if it is 
deemed necessary, to adjudicate the 
veteran's claim that new and material 
evidence has been received to reopen the 
claim of entitlement to service 
connection for chronic headaches.  

3.  The AOJ shall make arrangements for 
the veteran to be afforded an orthopedic 
examination to render an opinion as to 
whether veteran's back, neck, right knee 
and left shoulder disorders are the 
result of his time in service and a 
neurological examination in order to 
determine if the veteran has headaches 
which are a result of his service-
connected hypertension. All indicated 
tests or studies deemed necessary for 
accurate assessments should be done.  The 
claims file and this remand must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examinations, and the report should 
so indicate.  

The orthopedic examiner should offer an 
opinion as to the current diagnoses of 
the veteran's back, neck, right knee and 
left shoulder disorders and (1) whether 
it is at least as likely as not (50 
percent or more probability) that his 
back, neck, right knee and left shoulder 
disorders are a result of his time in 
service, to include as a paratrooper, and 
(2) whether it is at least as likely as 
not (50 percent or more probability) that 
arthritis manifested within one year of 
his separation from service.  

The examiner must reconcile any 
contradictory evidence in the claims file 
regarding the etiology of the veteran's 
disorders.  If the etiology of the 
diagnosed disorders is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for service connection claim, to 
include consideration of the claim on the 
basis of aggravation under the holding 
reached in Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the 
case.  The veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


